Citation Nr: 0108127	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
productive of right hand numbness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDING OF FACT

There is no competent medical evidence demonstrating the 
presence of a chronic disability productive of right hand 
numbness of service origins, and there is no allegation that 
such evidence exists.


CONCLUSION OF LAW

A chronic disability productive of right hand numbness was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records show that the veteran served on 
active duty in the Republic of South Vietnam.  His awards and 
decorations include a Purple Heart Medal, a National Defense 
Service Medal, a Combat Infantryman Badge, a Vietnam Service 
Medal, and a Vietnam Campaign Medal.

The veteran's service medical records are negative for 
findings or treatment of right hand numbness.  A February 
1970 report indicates that the veteran injured his right 
elbow when he was hit by a part from a helicopter.  A 
neurological examination of the right upper extremity was 
normal.  The diagnostic impression was contusion and abrasion 
of the right elbow.  The veteran sustained a shell fragment 
wound in the posterior right arm when he was struck by booby 
trap fragments in April 1970.  Debridement and closure of the 
wound was performed later that month.  An October 1970 
separation examination report notes normal clinical 
evaluations of the upper extremities and neurologic system.

VA neurological examinations were normal in November 1972, 
June 1984, May 1987, May 1990, and May 1993.

A July 1998 VA outpatient treatment record notes complaints 
of periodic numbness in the veteran's right fingertips, 
lasting from 15 to 90 minutes each day.  A physical 
examination of the right hand revealed a normal hand grip, 
and no muscle wasting.  Tinel's and Phalen's signs were 
negative.  The diagnostic impression was rule out carpal 
tunnel syndrome.  Later that month, an electromyograph (EMG) 
nerve conduction study of the right upper extremity was 
normal.

In July 1998 correspondence, the veteran sought service 
connection for right hand numbness.

During a February 1999 VA examination, the veteran complained 
of numbness in the fingertips of his right hand.  A 
neurological examination was normal.  The physician concluded 
that no radiculopathy or peripheral neuropathy was found, and 
suggested that the veteran's complaints of right hand 
numbness "could be explained by hypertension."

VA outpatient records show treatment for various complaints, 
including right hand numbness, from February to December 
1999.  A February 1999 report notes a history of periodic 
right hand numbness unrelated to any activities.  An 
examination of the right hand revealed a normal hand grip, 
and no muscle wasting.  Tinel's and Phalen's signs were 
negative.  There was no diagnosis of a disability productive 
of right hand numbness.


Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained all identified 
records from VA and private medical care providers, and there 
is no indication of outstanding Federal Government records or 
other records that have been identified by the claimant.  The 
RO has provided the veteran a VA examination, and there is no 
indication that there is any evidence that could substantiate 
the claim that has not been obtained.  Accordingly, while the 
RO has not sent notice as set forth in (3) above describing 
how the tasks of developing the record are allocated, it has 
gone beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id. 

Following a detailed review of the claims folder, the Board 
finds that there is no competent medical evidence of a 
chronic disability productive of right hand numbness.  In 
fact, the physician who performed the February 1999 VA 
examination found no evidence of a current neurological 
disorder, and suggested that the veteran's complaints "could 
be explained by hypertension."  The Board notes that there 
is no current diagnosis of hypertension, and service 
connection is not in effect for the disorder.

Under the case law, a fundamental element for the 
establishment of service connection is competent evidence of 
"current disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board further finds that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case at this time.

While the veteran maintains that his right hand numbness is 
representative of disability which is related to service, he 
is not competent to provide a medical diagnosis or an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, as the record fails to demonstrate a chronic 
disability manifested by right hand numbness which had its 
onset in or is otherwise related to the veteran's period of 
active duty, the appeal is denied. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a chronic disability 
productive of right hand numbness is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

